DETAILED ACTION
The preliminary amendment filed 5/28/19 is entered. Claims 1-15 are amended. Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Matsushita, US-20160327792.
In regards to claim 1 and the associated method of manufacturing claims 14 and 15,  Matsushita discloses a combiner (Fig. 3A, 10 combiner) that displays display light from a light source as a display image by reflecting or diffracting the display light in a direction of an observer (Par. 0003 projecting a display image to a user’s eyes), the 
In regards to claim 2, Matsushita discloses a difference between a refractive index of the base material and a refractive index of the outer layer material is within 0.1 (Par. 0062 refractive index of the Fresnel lens, transparent plate, and sealed layer are all equal). 
In regards to claim 3, Matsushita discloses the base material comprises an optical surface that reflects or diffracts the display light (Fig. 3B, 12 half mirror layer; Par. 0052 half mirror layer reflecting light), and the outer layer material covers at least the optical surface (Fig. 3B, 14 transparent plate). 
In regards to claim 4, Matsushita discloses the base material has an end face around an optical surface that reflects or diffracts the display light (Fig. 3B, 12 half mirror layer; Par. 0052 half mirror layer reflecting light), and the outer layer material covers the end face (Fig. 3B, 14 transparent plate).
In regards to claim 5, Matsushita discloses the hardness of the base material is equal to or less than B in pencil hardness (Fig. 3B, 11 fresnel lens; Par. 0050 resin; PMMA has GPA of .41), and the hardness of the outer layer material is equal to or greater than HB in pencil hardness (Par. 0056 transparent plate protects the combiner, 
In regards to claim 6, Matsushita discloses a difference between a linear expansion coefficient of the base material and a linear expansion coefficient of the outer layer material is within 10-5 /ºC. (Fig. 3B, 11 fresnel lens; Par. 0050 resin; PMMA has thermal expansion of 7 x 10-5 (/ºC); windshield glass, i.e. transparent plate, has thermal expansion of 0.1-1.2 x 10-5(/ºC)). 
In regards to claim 8, Matsushita discloses a glass-transition point temperature Tg of the outer layer material is equal to or lower than 156 ºC (Fig. 3B, 14 transparent plate windshield glass, i.e. transparent plate, has glass transition temperatures ranging from 140 °C to 370 °C). 
In regards to claim 9, Matsushita discloses a function membrane is disposed on a surface of the outer layer material (Fig. 3B, 12 half mirror or 15 and 16 AR layers). 
In regards to claim 10, Matsushita discloses the function membrane is formed with a dielectric body (Fig. 3B, 12 half mirror, which has a dielectric body). 
In regards to claim 11, Matsushita discloses the function membrane is a half mirror film with a reflectance of light having a wavelength between 420 (nm) and 680 (nm) that is equal to or higher than 20% (Fig. 3B, 12 half mirror; Par. 0052 reflectivity of 20%). 
In regards to claim 12, Matsushita discloses the function membrane is an antireflective film with a reflectance of light having a wavelength between 420 (nm) and 680 (nm) that is equal to or lower than 2% (Fig. 3B, 15 and 16 AR layers). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita, US-20160327792.
In regards to claim 7, Matsushita does not disclose expressly a thickness of the outer layer material is equal to or greater than 0.01 (mm) and equal to or less than 0.3t (mm) when a thickness of the base material is set at t (mm). 
However, before the effective filing dat of the claimed invention, it would have been obvious to one of ordinary skill in the art that the thickness of the outer layer, i.e. the transparent plate, is equal to or greater than 0.01 (mm) and equal to or less than 0.3t (mm) when a thickness of the base material, i.e. the Fresnel lens, is set at t (mm).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Therefore, it would have been obvious Matsushita discloses the invention of claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        5/4/21




/VIJAY SHANKAR/Primary Examiner, Art Unit 2622